NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                 Nos. 19-1637 & 19-1868
                                   _______________

                            UNITED STATES OF AMERICA

                                             v.

                                    KALIF ENGLISH,
                                              Appellant in No. 19-1637
                                    _______________

                            UNITED STATES OF AMERICA

                                             v.

                           SHARONDA ROSALIE WALKER,
                                          Appellant in No. 19-1868
                                _______________

                    On Appeals from the United States District Court
                        for the Middle District of Pennsylvania
                  (D.C. Nos. 4:16-cr-00019-003 & 4:16-cr-00019-005)
                     District Judge: Honorable Matthew W. Brann
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on January 30, 2020

             Before: CHAGARES, RESTREPO, and BIBAS, Circuit Judges

                                 (Filed: March 17, 2020)
                                    _______________

                                       OPINION*
                                    _______________


*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
BIBAS, Circuit Judge.

   Kalif English and Sharonda Walker pleaded guilty to conspiring to distribute heroin.

The District Court enhanced each of their Sentencing Guidelines ranges for being organiz-

ers or leaders of the conspiracy and for possessing guns during the conspiracy. Because

neither of these rulings was clearly erroneous, we will affirm.

                                    I. BACKGROUND

   A. The facts

   English, Walker, and several others ran a sophisticated drug-trafficking network that

stretched from southern New Jersey to north-central Pennsylvania. They used prepaid cell-

phones, called “traps,” to take orders from customers and deliver heroin to them. And they

spurred demand by sending mass text messages to alert customers when they had restocked

their heroin supplies. After federal authorities wiretapped the phones and made controlled

buys, they arrested English, Walker, and their coconspirators. A federal grand jury then

indicted English, Walker, and more than twenty coconspirators.

   English and Walker each pleaded guilty to one count of conspiring to distribute at least

one kilogram of heroin. Over their objections, the District Court applied two Guidelines

enhancements to each of their sentences that are relevant here: First, it added a four-level

enhancement for being an “organizer or leader” of the network. U.S.S.G. § 3B1.1(a). Sec-

ond, the Court added a two-level enhancement for possessing a gun in the course of the

conspiracy. Id. § 2D1.1(b)(1). After calculating their Sentencing Guidelines ranges, it sen-

tenced each to the bottom of his or her range: 262 months’ imprisonment for English and

168 months’ imprisonment for Walker, plus five years’ supervised release for each of them.


                                             2
   B. Standard of review

   On appeal, each challenges the organizer-or-leader enhancement, and English chal-

lenges the gun enhancement too. Usually, “ ‘[w]e review the District Court’s application of

the [Sentencing] Guidelines to facts for abuse of discretion’ and its factual findings for

clear error.” United States v. Thung Van Huynh, 884 F.3d 160, 165 (3d Cir. 2018) (quoting

United States v. Tupone, 442 F.3d 145, 149 (3d Cir. 2006)). But when, as here, the Guide-

lines “ ‘set[ ] forth a predominantly fact-driven test’ [for an enhancement], these two stand-

ards become indistinguishable,” and we review for clear error. Id. (quoting United States v.

Richards, 674 F.3d 215, 223 (3d Cir. 2012)).

     II. THE DISTRICT COURT PROPERLY FOUND THAT ENGLISH AND WALKER
               WERE ORGANIZERS OR LEADERS OF THE NETWORK

   The District Court correctly enhanced English’s and Walker’s Guidelines ranges be-

cause they had organized and led the drug-trafficking network.

   A. Legal standard

   A defendant merits a four-level Guidelines enhancement if he was an “organizer or

leader of a criminal activity that involved five or more participants.” U.S.S.G. § 3B1.1(a).

To qualify, he must have “exercised some degree of control over others involved in the

commission of the offense.” United States v. Helbling, 209 F.3d 226, 243 (3d Cir. 2000)

(quoting United States v. Phillips, 959 F.2d 1187, 1191 (3d Cir. 1992)). The Government

must prove only that he controlled at least one person within the larger scheme, not five.

U.S.S.G. § 3B1.1 cmt. n.2; see United States v. Felton, 55 F.3d 861, 864 (3d Cir. 1995). If,




                                              3
however, the defendant was a mere “manager or supervisor,” then only a three-level en-

hancement applies. U.S.S.G. § 3B1.1(b).

   To decide whether a defendant was an “organizer or leader,” rather than a “manager or

supervisor,” we weigh several factors. U.S.S.G. § 3B1.1 cmt. n.4. Among them are how

much “control and authority” the defendant “exercised over others” and whether he

claimed “a larger share of the fruits of the crime” than other participants. Id. “There can,

of course, be more than one person who qualifies as a leader or organizer of a criminal

association or conspiracy.” Id.

   B. English started and controlled the network

   The District Court properly found that English was an organizer or leader of the net-

work. At sentencing, the Government marshalled substantial evidence that English began

the trap-phone scheme, recruited others to help manage the network, sent subordinates to

sell heroin, and supervised the network. On appeal, English argues that he was not an or-

ganizer or leader because the trap-phone scheme “is not sophisticated and unique.” English

Br. 11 (No. 19-1637). He also claims that “[a]t most,” he merely “ ‘dispatched’ [one co-

conspirator] to sell 20 bags of heroin.” Id. And he claims that there was no “direct evi-

dence” of that sale. Id. These objections fail for two reasons.

   First, a criminal enterprise need not be sophisticated to trigger the leadership enhance-

ment. See, e.g., Phillips, 959 F.2d at 1191–92 (applying that enhancement to the leader of

a drug network whose subordinate would call his house to get cocaine to distribute). True,

sophisticated means can help show that a scheme was “otherwise extensive” and so quali-

fies for the enhancement even if it involved fewer than five people. See, e.g., United


                                              4
States v. Bennett, 161 F.3d 171, 193–94 (3d Cir. 1998) (applying that enhancement to a

Ponzi scheme with just one other participant). But sophisticated means do not matter here,

because more than five people were involved. Plus, even when sophisticated means are

required, they need only be “notably more intricate than that of the garden-variety offense.”

United States v. Sheneman, 682 F.3d 623, 632 (7th Cir. 2012) (quoting United States v.

Knox, 624 F.3d 865, 871 (7th Cir. 2010) (alterations omitted)) (applying the enhancement

now codified at U.S.S.G. § 2B1.1(b)(10)(C)). The trap-phone scheme easily passes that

threshold.

   Second, the Government had direct evidence from a confidential informant and surveil-

lance that English directed a subordinate to sell heroin more than once. Controlling just

one subordinate is enough. U.S.S.G. § 3B1.1 cmt. n.2. So the District Court did not err.

   C. Walker controlled a franchise of subordinate sellers

   Likewise, the District Court properly found that Walker was an organizer or leader of

the scheme. At her sentencing, the Government introduced evidence that she directed a

“distribution franchise” of at least eight coconspirators who sold heroin to her trap-phone

contacts. Walker App. 43 (No. 19-1868). The Government also showed that she reaped a

larger share of the network’s proceeds because she owned a fleet of at least four luxury

cars. Under the Guidelines, her substantial share reinforces her leadership role. U.S.S.G.

§ 3B1.1 cmt. n.4; see, e.g., United States v. Alaniz, 726 F.3d 586, 622 (5th Cir. 2013).

   Walker objects to the District Court’s reliance on her social-media posts boasting that

she was a “boss” with her “own company.” Walker App. 60. To be sure, “titles such as

‘kingpin’ or ‘boss’ are not controlling.” U.S.S.G. § 3B1.1 cmt. n.4. That is especially so


                                             5
when, as here, their colloquial meaning is ambiguous. But Walker’s posts went beyond

those labels by suggesting that she “[m]ade [her]self a boss” by “employ[ing]” others.

Walker App. 61. So while the posts alone are hardly dispositive, they do reinforce the other

evidence of her leadership role.

   That said, we do see one mistake in the way that the District Court interpreted a different

piece of evidence: a wiretapped conversation. The Court thought that Walker had told an-

other coconspirator “that she and Mr. English had, quote, Put other ‘young bulls,’ end

quote, in the Williamsport region to continue servicing drug customers.” Walker App. 223.

But the record shows that Walker said English had put the “young bulls” into service, not

that she had done so.

   Even without this erroneous finding, the District Court still had plenty of strong evi-

dence that Walker was an organizer or leader of the conspiracy. So this lone error does not

leave us with “the definite and firm conviction that a mistake [was] committed” in ulti-

mately imposing this enhancement. United States v. Grier, 475 F.3d 556, 570 (3d Cir.

2007) (en banc) (quoting Concrete Pipe & Prods. of Cal., Inc. v. Constr. Laborers Pension

Tr., 508 U.S. 602, 622 (1993)). The District Court thus did not clearly err.

             III. THE DISTRICT COURT RIGHTLY FOUND THAT ENGLISH
                    POSSESSED GUNS DURING THE CONSPIRACY

   English also challenges the two-level enhancement for possessing a firearm during the

commission of a drug offense. U.S.S.G. § 2D1.1(b)(1). This challenge fails because the

evidence ties English to guns during the conspiracy, and he never rebutted that proof. See

United States v. Napolitan, 762 F.3d 297, 309 (3d Cir. 2014).



                                              6
   At his sentencing, the Government summarized wiretapped conversations showing that

English “regularly accepted guns in trade for bricks and bundles of heroin.” English

App. 38 (No. 19-1637). One of his coconspirators did the same. And at his guilty-plea

hearing, the Government stated that English and his coconspirators “received firearms from

heroin customers and paid them heroin or cash for the guns.” Change of Plea Hr’g

Tr. 23:17–20, United States v. English, No. 4:16-cr-00019-003 (M.D. Pa. Sept. 12, 2018),

ECF No. 1434. He neither objected to nor disputed that statement.

   In short, the Government proved that English had guns during the conspiracy. So the

District Court did not err.

                                        * * * * *

   English and Walker sat at or near the top of a wide-ranging, sophisticated heroin-

trafficking conspiracy. Each managed networks of sellers. And while running this network,

each sometimes carried guns. The District Court properly enhanced their Guidelines ranges

for their leadership roles and for possessing guns. So we will affirm.




                                             7